      Case: 1:18-cv-07697 Document #: 1 Filed: 11/19/18 Page 1 of 3 PageID #:1



                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

CHARLENE JOHNSOS,

                       Plaintiff,

v.

FANNING HOWEY ASSOCIATES, INC.,

                       Defendant.


       COMPLAINT FOR UNEQUAL PAY IN VIOLATION OF 29 U.S.C. §206(d).
                         THE EQUAL PAY ACT

       Charlene Johnsos, by and through her attorney, Aaron B. Maduff of Maduff & Maduff
LLC, complains against Defendant, Fanning Howey Associates, Inc. (hereafter “FHAI”) as
follows:

                                           Introduction

       1.      Defendant had as many as nine offices across the country. The highest position in
each office is the Executive Director.       Plaintiff, female, was the Executive Director for
Defendant’s Oakbrook, Illinois Office. Plaintiff was doing substantially the same work as all
other Executive Directors. From approximately 2013-2014, the Novi, Michigan Office also had
a female Executive Director.        She was making considerably less than Plaintiff. All other
Executive Directors were male, all had lesser educational qualifications, and all were paid
substantially more money — average difference of nearly $35,000.
                                              Parties

       2.      Plaintiff, Charlene Johnsos (“Johnsos” or “Plaintiff”), is a female citizen of the
United States who at all relevant times resided within the territorial jurisdiction of the United
States District Court for the Northern District of Illinois. At all relevant times, Plaintiff was an
employee within the meaning of 28 U.S.C. § 203(e).
       3.      Defendant, Fanning Howey Associates, Inc., (“FHAI”) is a corporation which at
all relevant times regularly conducted business within the territorial jurisdiction of the United


                                                 1
       Case: 1:18-cv-07697 Document #: 1 Filed: 11/19/18 Page 2 of 3 PageID #:2



States District Court for the Northern District of Illinois. At all relevant times, Defendant FHAI
was an employer within the meaning of 29 U.S.C. § 203(d).


                                            Jurisdiction

       4.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331, as this
claim involves a federal question brought under 29 U.S.C. §206(d), (The Equal Pay Act).
                                                Venue

       5.      Venue is proper in this district pursuant to 28 U.S.C. §1391(b) because at all
relevant times, Defendant regularly conducted business in this district and a substantial part of
the events or omissions giving rise to the claim occurred in this district.
                                                Facts

       6. FHAI is an architectural and engineering firm.
       7. FHAI has and/or had offices in the following cities
               a.      Alexandria, Virginia;
               b.      Casper, Wyoming;
               c.      Celina, Ohio;
               d.      Dublin, Ohio;
               e.      Indianapolis, Indiana;
               f.      Novi, Michigan;
               g.      Oakbrook, Illinois (2008 – 2017);
               h.      Raleigh, North Carolina; and
               i.      South Bend, Indiana.
       8. Each office is/was led by an Executive Director.
       9. From November of 2011 to Jul of 2017, Plaintiff was the Executive Director of the
Chicago Office.
       10. The Novi, Michigan Office had a female Executive Director between 2013 and 2014.
       11. At all relevant times, Plaintiff (and the 2013-2014 Novi Director) were the only
female Executive Directors.
       12. Plaintiff was paid an annual salary of $90,000.
       13. The female Novi Director was paid even less.


                                                  2
      Case: 1:18-cv-07697 Document #: 1 Filed: 11/19/18 Page 3 of 3 PageID #:3



       14. All other Executive Directors were male.
       15. All other Executive Directors were paid more money than Plaintiff.
       16. The average annual salary of the other Executive Directors nearly $125,000.
       17. The highest paid Executive Director at any time was making in excess of $135,000.
       18. Plaintiff had a male assistant who was also paid $90,000.


                              Demand for Relief for Unequal Pay
                               in Violation of 29 U.S.C. §206(d)
                                     (The Equal Pay Act)

       19.     Plaintiff restates and re-alleges paragraphs 1 through 18 as paragraph 19 of this
Demand for Relief.
       20.     By virtue of the foregoing, Defendant violated The Equal Pay Act by paying
Plaintiff, a female, less than her male colleagues for substantially the same work.
       21.     As a result of Defendant’s unlawful acts, Plaintiff has suffered damages.
       22.     Defendants’ violations willful.
       WHEREFORE, Plaintiff, Charlene Johnsos, respectfully requests that this Honorable
Court enter judgment in her favor and against Defendant Fanning Howey Associates, Inc., for
back pay, liquidated damages, attorneys’ fees and costs, and for such other and further relief this
Court deems just and equitable.


                            PLAINTIFF DEMANDS A TRIAL BY JURY

                                                      Respectfully submitted,
                                                      Charlene Johnsos

                                                      By: /S/ AARON B. MADUFF

                                                      Aaron B. Maduff
                                                      Atty. No. 06226932
                                                      Maduff & Maduff LLC
                                                      205 N. Michigan Ave.
                                                      Suite 2050
                                                      Chicago, IL 60601
                                                      Phone: 312-276-9000
                                                      Fax: 312-276-9001




                                                 3
